DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-2 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 15 June 2022.

Claim Rejections - 35 USC § 112
3.	The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-5 and 8-10 under 35 U.S.C. 103 as being unpatentable over WO 2012164832 (hereafter WO ‘832) in view of KR20180012444 (hereafter KR ‘444) has been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over WO 2012164832 (hereafter WO ‘832) in view of KR20180012444 (hereafter KR ‘444) as applied to claim 1 above, and further in view of Kishii et al. (US 9,246,147) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claims 7 under 35 U.S.C. 103 as being unpatentable over WO 2012164832 (hereafter WO ‘832) in view of KR20180012444 (hereafter KR ‘444) as applied to claim 1 above, and further in view of AL-Hallaj et al. (US 2009/0004556), and further in view of Fallahi et al. (Review on solid-state phase change material for thermal storage: Molecular structure and thermal properties) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106410080 (hereafter CN ‘080).
 	Claim 1:	CN ‘080 discloses a battery module (paragraph [0004], lines 31-3 discloses “…This kind of battery module has a large number of bus boards, and each single cell has a large number of bus boards…), comprising: 
at least one battery cell (10, in Figure 1), whereby the at least one battery cell has a cylindrical cell housing with an external lateral surface (paragraph [0025], line 165)), and an external thread (121) in the lateral surface, wherein a cell pole (11) of the at least one battery cell is connected to the respective cell housing (Figure 2),
and 
a cell mount (base assembly 30), whereby the cell mount is at least partially made of an electrically conductive material (anode contact piece 32) and has at least one threaded hole (313) with an internal thread (314), corresponding to the at least one (10) battery cell (10) with an external thread (121), into which the respective at least one battery cell is configured to be screwed in (rotated),
wherein the at least one battery cell (10) is electrically connected to at least one other
battery cell in the screwed-in state via the cell mount (30). See entire document.
Claim 8:	CN ‘080 discloses a number of threaded holes that are arranged in a centered-rectangular or hexagonal grid pattern in the cell mount. 
Claim 9:	The rejection of claim 9 is as set forth above wherein CN ‘080 discloses cylindrical cell housing (10) that has an outer lateral surface in which an external thread (121) is created. 
Claim 10:	CN ‘080 discloses a motor vehicle configured to be powered, comprising a motor vehicle with the battery module set for above in claim 1 (paragraph [0004], lines 26-27).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN106410080 (hereafter CN ‘080) as applied to claim 1 above.
	CN ‘080 is as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	CN ‘080 discloses an external thread extending over a portion of the axial height of the cell housing does not disclose that the external thread extends essentially over an entire axial height of the cell housing.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical cell of CN ‘080 such that the external thread extends essentially over an entire axial height of the cell housing.
One having ordinary skill in the art would have been motivated to make the modification to provide an external thread that would have improved the stability of the electrical connection.

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN106410080 (hereafter CN ‘080) as applied to claim 1 above, and further in view of Kishii et al. (US 9,246,147).
CN ‘080 as applied, argued, and disclosed above, and incorporated herein.
Claim 6:	CN ‘080 does not disclose a coolant channel integrated into the cell mount, said coolant channel surrounding the at least one threaded hole.
Kiishi et al. in Figures 2A, 2B and 3 disclose a coolant channel (gaps 15) integrated into the cell mount (2). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of CN ‘080 in light of the teaching of Kiishi et al. such that a coolant channel is integrated into the cell mount.
With the modification, the coolant channel of Kiishi et al. would obviously surround the at least one threaded hole of CN ‘080.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery retainment block and a battery module that would have been capable of efficiently and sufficiently radiating the heat generation of the retained battery (col. 1: 59-62).

12.	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN106410080 (hereafter CN ‘080) as applied to claim 1 above, and further in view of AL-Hallaj et al. (US 2009/0004556), and further in view of Fallahi et al. (Review on solid-state phase change material for thermal storage: Molecular structure and thermal properties).
CN ‘080 is as applied, argued, and disclosed above, and incorporated herein.
Claim 7:	CN ‘080 does not disclose a phase change material, which retains a solid structure during a phase transition, integrated into the cell mount.
Al-Hallaj et al. disclose a phase change material (34) integrated into a cell mount (10)(paragraphs [0047]-[0053]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell mount of CN ‘080 by incorporating the phase change material of Al-Hallaj et al.
One having ordinary skill in the art would have been motivated to make the modification to a power supply system that would have included at least one cell element capable of a heat-generating charge or discharge of electric power and a supply of phase change material in thermal contact with the at least one cell whereby the phase change material would have absorbed at least a portion of the heat generated upon a discharge or poser from the at least one cell element (paragraph [0017]), thus providing or resulting in improved thermal management such as wherein undesired temperature excursions and non-uniformity of temperature could be appropriately reduced, minimized or otherwise suitably managed (paragraph [0042]).
The CN ‘080 combination discloses a solid-liquid phase change material (see Al-Hallaj et al.) but does not disclose a phase change material which retains a solid structure during a phase transition (i.e. a solid phase change material).
Fallahi et al. disclose both solid-liquid and solid-solid phase change materials for use in electric energy storage (page 1428, Introduction, second paragraph) and further disclose that solid-solid phase change material are of greater practical interest for use in thermal storage application as they avoid leakage problems typically observed in soli-liquid phase change materials (page 1429, left column, “solid-solid phase change materials (SS-PCMs)”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solid-liquid phase change material of Al-Hallaj et al. with the solid-solid phase change material of Fallahi et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a solid-solid phase change material that would have provide a high energy-storage density material and provided inherent advantages over solid-liquid counterparts (e.g. leakage free, no need for encapsulation, less phase segregation and smaller volume variation).

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729